Case 1:19-cv-00012-GBD-SN Document 199-3 Filed 01/15/20 Page 1 of 2




                  EXHIBIT B
     Case 1:19-cv-00012-GBD-SN Document 199-3 Filed 01/15/20 Page 2 of 2




                                            Exhibit B



                    9/11       9/11
     9/11           Decedent   Decedent            Economic                   Total
     Decedent       Middle     Last                Damage     Non-Economic    Damage
     First Name     Name       Name       Suffix   Amount     Damage Amount   Amount
1.   Denease                   Conley              TBD        $2,000,000      TBD
2.   Lee            Alan       Adler               TBD        $2,000,000      TBD
3.   James          V.         DeBlase             TBD        $2,000,000      TBD
4.   Francesco                 Garfi               TBD        $2,000,000      TBD
5.   Patrick                   McGuire             TBD        $2,000,000      TBD
6.   Rocco                     Medaglia            TBD        $2,000,000      TBD




                 TOTAL $12,000,000 + economic loss amounts to be determined (“TBD”)
